                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                            EASTERN DIVISION

  TYRUN BELL, LEE BELL,                        CASE NO. 20-CV-2047
  ROSHUN GILMORE, and KEITH
  PORTER,

                Plaintiffs,
                                               FIRST AMENDED COMPLAINT
  v.                                           AND JURY DEMAND

  YOUNG MANAGEMENT
  CORPORATION, and KENT
  YOUNG

                Defendants.


       COME NOW, the Plaintiffs, Tyrun Bell, Lee Bell, Roshun Gilmore, and Keith

Porter, by and through their undersigned counsel, and for their cause of action

respectfully states to the Court as follows:

                         PARTIES AND JURISDICTION

       1.    Plaintiff Tyrun Bell was at all relevant times a resident of Black Hawk

County, Iowa.

       2.    Plaintiff Lee Bell was at all relevant times a resident of Black Hawk

County, Iowa.

       3.    Plaintiff Roshun Gilmore was at all relevant times a resident of Black

Hawk County, Iowa.

       4.    Plaintiff Keith Porter was at all relevant times a resident of Black Hawk

County, Iowa.




       Case 6:20-cv-02047-CJW-MAR Document 26 Filed 09/21/20 Page 1 of 6
      5.      Defendant    Young   Management      Corporation   (hereinafter   Young

Management) is a corporation with its principle place of business in Bucyrus, Kansas,

and engages in business throughout the State of Iowa.

      6.      Defendant Kent Young was a Regional Supervisor for Young

Management, was a supervisor of the Plaintiffs and upon information and belief was

a resident of Florida.

      7.      Subject matter jurisdiction is proper pursuant to 28 U.S.C. §1332(a)(1).

      8.      Venue is proper in the Northern District of Iowa pursuant to 28 U.S.C

§1391(b)(2) and 28 U.S.C. §1441(a).

      9.      The amount in controversy exceeds the jurisdiction amounts.

                         GENERAL FACTUAL ALLEGATIONS

      10.     Plaintiffs are all African American males.

      11.     Plaintiffs were hired by Central States Property as maintenance

workers.

      12.     On January 1, 2018. Young Management overtook the management

duties for Central States Property.

      13.     Plaintiffs continued as maintenance workers for Young Management for

Heritage Apartments and various other properties located in Waterloo, Iowa.

      14.     After Young Management took over management of the properties

Plaintiffs worked at, Plaintiffs began to be treated differently by Young because of

their race.




                                          2

     Case 6:20-cv-02047-CJW-MAR Document 26 Filed 09/21/20 Page 2 of 6
      15.    Plaintiffs were not allowed keys to the company vehicles in which their

Caucasian co-workers were allowed to drive.

      16.    Defendant Young would force Plaintiffs to show proof of having a valid

driver’s license numerous times, although he did not repeatedly ask Caucasian

employees for the same.

      17.    Plaintiffs were never given petty cash to buy supplies for repairs, even

though their Caucasian co-workers were.

      18.    Plaintiffs were being paid significantly less than their Caucasian co-

workers who performed the same job duties.

      19.    Plaintiffs also had racial epithets, slurs and derogatory and

stereotypical statements directed towards them by the Defendants.

      20.    On July 12, 2018, with no warning, Defendant Young held a meeting

and laid-off/terminated the Plaintiffs, effective immediately.

      21.    Defendant Young stated the reason for the lay-off/termination was lack

of work for maintenance workers.

      22.    On July 13, 2018, Plaintiff Tyrun Bell returned to Heritage Apartments

to retrieve personal property and noticed a completely new maintenance crew made

up of all Caucasian employees.

      23.    After their lay-off/termination, Plaintiffs, within 300 days of the acts of

which they complain, filed charges alleging race discrimination with the Iowa Civil

Rights Commission.




                                           3

     Case 6:20-cv-02047-CJW-MAR Document 26 Filed 09/21/20 Page 3 of 6
      24.      The complaint was subsequently “screened-in” for further review by the

Iowa Civil Rights Commission.

      25.      On April 13, 2020, less than 90 days prior to the filing of this Petition,

the Iowa Civil Rights Commission, pursuant to Iowa Code Chapters 216.16, issued

Plaintiffs Tyrun Bell, Lee Bell and Roshun Gilmore a Letter of Right-to-Sue with

respect to their claim of race discrimination against the Defendants.

      26.      On June 24, 2020, less than 90 days prior to the filing of this Petition,

the Iowa Civil Rights Commission, pursuant to Iowa Code Chapters 216.16, issued

Plaintiff Keith Porter, a Letter of Right-to-Sue with respect to his claim of race

discrimination against the Defendants.

                            COUNT I
   VIOLATION OF IOWA CODE CHAPTER 216-RACE DISCRIMINATION
                     (Against All Defendants)

      27.      Plaintiffs replead paragraphs one (1) through twenty-six (26) as if fully

set forth herein.

      29.      The motivating factor for Defendants Young and Young Management’s

treatment of the Plaintiffs was their race.

      30.      Plaintiffs are African American.

      31.      Plaintiffs were laid off with all other African American maintenance

employees and a completely new all Caucasian crew was hired.

      32.      Plaintiffs were qualified to perform the job as shown by their

employment between January 2018 and July 2018.

      33.      Plaintiffs suffered adverse employment actions including lay-offs and

termination.
                                            4

     Case 6:20-cv-02047-CJW-MAR Document 26 Filed 09/21/20 Page 4 of 6
        34.      Plaintiffs wrongfully suffered the adverse employment based upon their

race.

        35.      As a result of Defendants Young and Young Management’s illegal

actions and omissions, Plaintiffs have in the past, and will in the future, suffer

injuries and damages, including but not limited to mental and emotional distress,

fear, anguish, humiliation, intimidation, embarrassment, lost enjoyment of life, lost

wages, benefits, future earnings, and other emoluments of employment.

        WHEREFORE, Plaintiffs, Tyrun Bell, Lee Bell, Roshun Gilmore and Keith

Porter, pray for the following relief:

        (a) That the Court declare Defendants Young and Young Management

              Corporation’s conduct complained of herein to be in violation of the

              Plaintiffs’ rights as secured by the Iowa Civil Rights Act;

        (b) That the Court permanently enjoin Defendants Young and Young

              Management Corporation and their owners, officers, management

              personnel, employees, agents, attorneys, successors, and assigns and those

              acting in concert therewith from any conduct violation Plaintiffs’ rights as

              secured by the Iowa Civil Rights Act;

        (c) That the Court award Plaintiffs compensatory damages;

        (d) That the Court award Plaintiffs emotional distress damages;

        (e) That the Court order Defendants Young and Young Management

              Corporation to make whole the Plaintiffs by providing them appropriate




                                               5

        Case 6:20-cv-02047-CJW-MAR Document 26 Filed 09/21/20 Page 5 of 6
          past and future lost earnings and benefits with prejudgment interest, and

          other relief this Court deems appropriate;

      (f) That the Court award Plaintiffs attorneys’ fees and costs incurred in

          prosecuting this action; and

      (g) That the Court award Plaintiffs such additional and further relief as it

          deems necessary and proper.

                                JURY DEMAND

      Plaintiffs hereby demand a trial by jury with regards to the above-titled

matter.

                              GRIBBLE BOLES STEWART & WITOSKY LAW

                                By:      /s/ Charles Gribble           __
                                         Charles Gribble       AT0003083
                                         /s/ Christopher Stewart       __
                                         Christopher Stewart AT0013127
                                         2015 Grand Avenue, Ste. 200
                                         Des Moines, Iowa 50312
                                         Telephone: (515) 235-0551
                                         Facsimile: (515) 243-3696
                                         Email: cgribble@gbswlaw.com
                                               cstewart@gbswlaw.com
                                         ATTORNEYS FOR PLAINTIFF




                                           6

     Case 6:20-cv-02047-CJW-MAR Document 26 Filed 09/21/20 Page 6 of 6
